Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-4:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) mesh membrane nebulizer as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane nebulizer comprising a thin film piezoelectric active layer comprising a plurality of openings, a second electrode on a side of the thin film piezoelectric active layer; and a metal layer on the second electrode having a thickness greater than the second electrode, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 7:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) nebulizer as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane nebulizer comprising a piezoelectric layer comprising a plurality of openings, and a metal layer on the first electrode, wherein the metal layer has a thickness in a range of 40m-100m, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 8, 12-14 and 27:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) nebulizer as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane nebulizer comprising a piezoelectric layer comprising a plurality of openings, and a metal layer on the first electrode, wherein the metal layer has a thickness greater than the first electrode, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 9:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) nebulizer as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane nebulizer  together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 10:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) nebulizer as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane nebulizer comprising a piezoelectric layer comprising a plurality of openings, and a metal layer on the first electrode, wherein the metal layer has a rounded contour, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 11:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) device as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane device comprising a piezoelectric layer comprising a plurality of openings, wherein at least some of the plurality of openings have a diameter in the range of 1-6mm; and a metal layer on the first electrode, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 21-26:   The prior art did not teach or suggest a microelectromechanical systems (MEMS) nebulizer apparatus as claimed by the applicant, specifically a microelectromechanical systems (MEMS) mesh membrane nebulizer apparatus comprising a thin film piezoelectric active layer comprising a plurality of openings, and a conductive structure on a second side of the thin film piezoelectric active layer opposite the first electrode, the conductive structure comprising a second electrode and a metal layer integrated on the second electrode, such that the second electrode is between  together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752